1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8-10 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al in view of Quiros et al and un et al essentially for reasons of record noting the following.
Applicant has inserted into the independent claims a recitation that Moriya et al meets—ie, the instant rib being a projection protruding from the second surface having the instant cross section is shown as structure 2 in Fig. 1A—and hence the claims must stand as rejected for reasons of record.  Ie, the claiming of an aspect clearly taught in the prior art cannot be grounds for patentability of the instant claims.  The pitch of new claims 14 and 16 has already been addressed as such was previously in the independent claims 1 and 9.  It is submitted that the exact dimensions of the rib as set forth in claims 15 and 17 would have been an obvious aspect in Moriya et al dependent on strength and structural demands for the rib as well as flow characteristics for the recess forming the rib.  Note that the primary reference desires to suppress any color differences on the exterior surface (col. 2, lines 22-27) due at least in part to the rib and hence Moriya et al does not suffer from the issues noted by applicant in the prior art.  It is maintained that making the exterior surface of a glossy and non-glossy portion would 
2.Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al in view of Quiros et al and Sun et al and further in view of Hasebe et al for reasons of record as set forth in the previous action and paragraph 1, supra.
3.Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive. Applicant suggests that the prior art has a problem of unevenness on the exterior surface when the interior surface has the instant rib—and the rib shown in Moriya et al.  However, Moriya et al clearly teaches that such is not so, since the presence of the rib on the interior surface does not impart a non-uniform color on the exterior surface—again, see col. 2, lines 22-27.  Perhaps applicant means that the rib of Moriya et al is on the back side but is not on a back side that opposes a front—exterior—side which has both a glossy and non-glossy portion.  However, for reasons already noted, the employment of a glossy and a non-glossy portion on the exterior surface would surely have been obvious over a disclosure of either such surface as the exterior surface as taught at col. 10, lines 21-25 of Moriya et al.  It is respectfully submitted that applicant cannot reasonably make the claims patentable—and argue for such patentability—by claiming limitations that are clearly taught in the prior art, particularly when the prior art teaches that such limitations are part of a solution to suppressing unevenness in the exterior surface of the molded product.  
4.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742